Citation Nr: 1225158	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-09 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to March 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO denied the Veteran's claim for an increased rating for his service-connected posttraumatic stress disorder (PTSD).  The Veteran timely appealed that rating decision, and the Board issued a decision in May 2010 in which it granted the Veteran an increased rating, to 70 percent, for his PTSD.  However, the Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court), and in February 2011, the Veteran's representative and VA's General Counsel filed a Joint Motion to Vacate and Remand the Board's May 2010 decision.  The Court granted the motion in February 2011 and remanded the Veteran's claim.  The basis for the motion was that the Board had failed to consider whether a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) was reasonably raised by the record.

The Board subsequently remanded the case in June 2011 for further evidentiary development and adjudication. The Board instructed the agency of original jurisdiction (AOJ) to clarify the status of the Veteran's claim for entitlement to a TDIU, provide the Veteran with VA examination, and then re-adjudicate the claims for increase and for entitlement to a TDIU.  The AOJ obtained the necessary clarification from the Veteran and scheduled him for VA examinations, which were conducted in June 2011.  The Veteran was then provided a supplemental statement of the case in April 2012, in which the AOJ again denied the Veteran's claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the Louisville RO in December 2009.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's PTSD has been manifested by difficulty in adapting to stressful circumstances with symptoms affecting the ability to function independently, appropriately, and effectively, causing deficiencies in most areas.

2.  The Veteran's service-connected disabilities do not combine to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).  

2.  The criteria for an award of a total disability rating based on individual unemployability due to service-connected disability have been not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.

In this respect, through September 2004, September 2005, and June 2010 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice in the June 2010 letter concerning the assignment of rating criteria and effective dates.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the September 2004, September 2005, and June 2010 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned September 2004, September 2005, and June 2010 notice letters.

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  Records of the Veteran's post-service treatment from both private and VA treatment providers has been associated with the claims file.  The Veteran underwent VA examination in September 2004, September 2005, June 2008, and June 2011; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and document that the examiners conducted examination of the Veteran and considered the evidence.  An explanation of the opinions offered by each examiner was provided.  Accordingly, the Board finds that VA's duty to assist with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence; he has provided written argument in support of his claims, and he testified before the undersigned Veterans Law Judge at a hearing in December 2009.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran contends that his service-connected PTSD is more disabling than reflected by the 70 percent disability rating currently assigned.  In addition, the Veteran has contended that his service-connected PTSD renders him unable to maintain gainful employment.

Relevant evidence of record consists of VA examinations conducted in September 2004, September 2005, June 2008, and June 2011, as well as records of ongoing treatment the Veteran has obtained from both VA and Vet Center treatment providers.  The Veteran has also submitted letters from social workers who have provided him treatment at the Vet Center.  Records of Vet Center and VA treatment reflect that the Veteran has consistently complained of symptoms of PTSD such as irritability, problems with sleep, and isolation.  The Veteran's VA treatment providers assigned Global Assessment of Functioning (GAF) scores of 50 in June, October, and November of 2007, as well as in August 2008 and January 2009.

The Veteran was afforded a VA examination in September 2004.  At this examination, the Veteran reported that he felt anxious and depressed, and noted that he got mad easily over nothing.  He noted that he had been more irritable with his wife and had been snapping at her, and stated that he found himself generally more withdrawn.  The Veteran noted that he had difficulty organizing and prioritizing tasks in the morning.  On examination, the examiner found that the Veteran's thought process was logical, sequential, and goal directed.  The Veteran acknowledged some suicidal thoughts the prior week; he had contemplated shooting himself.  The examiner found that no gross deficits for short-term or long-term memory functioning were apparent.  The examiner diagnosed the Veteran with PTSD and major depression, and assigned a global assessment of functioning (GAF) score of 50, noting serious symptoms with suicidal ideation, occasional panic attacks, and depressed mood.  The examiner noted that the Veteran had serious impairment in social and familial functioning at that time.

The Veteran was afforded another VA examination in September 2005.  On examination, the examiner noted a constricted affect.  The Veteran's mood was anxious and depressed, and he was irritable at times.  The examiner stated that the Veteran was not maintaining minimal personal hygiene, noting that he only showered two to three times per week, and shaved about three times per week.  The examiner stated that the Veteran was easily distracted, but orientation was intact to person, place, and time, and his thought processes were coherent.  He did not experience delusions, and his judgment was intact.  The examiner noted that the Veteran did not experience suicidal or homicidal thoughts, ideation, plans or intent, but noted that he experienced fleeting auditory hallucinations.  The examiner further found that the Veteran did not have obsessive or ritualistic behavior, but did experience panic attacks, which included anxiety, shakiness and sweating.  The examination reflected that the Veteran's recent and immediate memory was mildly impaired.  Regarding social functioning, the examiner stated that the Veteran continued to have severe difficulty with social and interpersonal relations to the extent that he frequently isolated himself from other people.  He continued to avoid stores, crowds, and most recreational activities.  The examiner noted that the Veteran and his wife did get along okay, and that there had been no recent physical altercations or arguments.  Overall, the examiner stated that the Veteran's PTSD severely decreased his productivity and efficiency, and moderately impaired his work, family, and other relationships.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 50, noting that the Veteran had moderately severe isolation from others, including isolating from his wife to some extent.  The examiner noted that the Veteran participated in very few meaningful activities, and sometimes had thoughts of suicide or that life was not worth living, but denied suicidal intent.

The Veteran was afforded another examination in June 2008.  At that time, he reported passive suicidal ideation without plan or intent four times weekly, which had been present for the previous two years.  He did not report homicidal ideation.  The Veteran reported daily moderate irritability, with serious verbal outbursts towards his spouse twice monthly.  He also reported occasional instances of road rage.  The Veteran alleged that the reason for his retirement was in part due to interference from PTSD symptoms, although he reported that he was medically retired from work as a construction laborer due to a back injury while on the job.  Work related problems were reported, with the Veteran noting that he yelled twice monthly at supervisors in public areas, yelled loudly in disagreements with co-workers, and possessed a steadily decreasing quality and productivity in his work before medically retiring.  Regarding the Veteran's relationship with his family, the examiner noted that the Veteran had been married for 35 years, and that he had one daughter whom he saw approximately once a month.  The Veteran noted that there had been increasing emotional distancing from his wife and daughter since the last evaluation in September 2005.  The Veteran stated that he avoided participating in family activities and interacting with his wife and daughter.  In terms of social functioning, the Veteran reported that he had no close friends, and participated in no social activities.  The examiner described the Veteran's social impairment as serious in severity, noting that he was withdrawn and reclusive, seldom interacted with others, including his wife and daughter, and avoided participation in leisure activities even with family members.  The examiner noted that the Veteran's withdrawn and reclusive behaviors had increased in frequency and severity since the last examination, noting that he avoided most activities outside the home and experienced serious irritability and anxiety when faced with leaving his property.  

On examination, the examiner found that the Veteran's hygiene was moderately impaired as he only bathed and shaved twice weekly.  His orientation was intact for time, place, person, and purpose; however, the examiner noted that the Veteran occasionally experienced flashbacks during which he experienced brief and transient disorientation to time and place.  In terms of cognition, the examiner stated that the Veteran had diminished concentration and responded to problems emotionally rather than logically, noting that his judgment was compromised during periods of elevated stress, as evidenced by incidents of road rage and twice-monthly outbursts towards his spouse.  The examiner noted that under stress, logical problem-solving was compromised and the Veteran responded with significant frustration and impulsivity.  The Veteran's thought processes were found to be goal-directed and organized.  In terms of affect and mood, the examiner stated that the Veteran's prevailing mood was anxious and depressed and noted that he often had to isolate or withdraw from situations to secure impulse control, even with immediate family members.  The Veteran did not report suicidal or homicidal thoughts, nor did he report delusion, or paranoid ideation.  However, the examiner noted that the Veteran was obsessed with family safety and security, and performed nightly patrols of his property, checking doorknobs and locks throughout the day and night.  Although hallucinations were neither reported nor observed, the Veteran reported hearing his name called when there was no one around, approximately once a month, and also noted that he saw fleeting objects in his visual periphery.  However, the examiner stated that these perceptual experiences were related to hyper-arousal symptoms rather than any psychotic process.  The examiner noted that the Veteran reported panic attacks and was persistently apprehensive about their potential recurrence.

The examiner rendered an Axis I diagnosis of PTSD, major depressive disorder, and panic disorder with agoraphobia, and assigned a GAF score of 42.  The examiner noted that since the last examination, the Veteran had generally experienced increased symptom severity and decreased functional capacity.  The examiner noted that there was the presence of serious PTSD symptoms including withdrawal, isolation, and avoidant behaviors that had a serious impact on the Veteran's social functioning and were a primary reason he did not interact or participate in social functions even with immediate family members. The examiner also noted that estrangement and detachment were other serious symptoms.  Lastly, the examiner stated that the Veteran's PTSD symptoms of flashbacks, intrusive thoughts and memories all had a serious impact on his occupational and social functioning, noting that his symptoms caused serious impairment with regard to concentration and ability to focus on and complete tasks and interact effectively with others.  In conclusion, the examiner stated that the prognosis was poor due to the severity of symptoms, stating that the Veteran was experiencing serious symptoms of PTSD, major depressive disorder, and panic disorder, with agoraphobia (both secondary to PTSD), which all resulted in serious functional impairment.

The Veteran again underwent VA examination in June 2011, pursuant to the Board's June 2011 remand.  At that examination, the Veteran reported experiencing a depressed mood continuously, as well as interrupted sleep with nightmares and poor energy level.  The Veteran stated that he isolated himself socially and displayed some irritability with his wife, with whom he did not talk very much.  However, he reported having a good relationship with his daughter and grandson, as well as with his mother and brother.  The examiner noted that the Veteran reported not having any close friends or leisure activities.  Psychiatric examination revealed a constricted affect with mildly depressed mood.  The Veteran was found to have unremarkable thought process and content, with normal orientation and intention.  No obsessive or ritualistic behavior was noted, and the Veteran denied panic attacks, suicidal thoughts, or homicidal thoughts.  His memory was found to be normal.  The examiner noted avoidance, feelings of detachment, and irritability, as well as nightmares several times per week.  The examiner also noted the Veteran's report of having retired from work in 2000 following an injury to his back on the job.  The examiner diagnosed the Veteran with PTSD and depressive disorder and assigned a GAF score of 55.  In opining as to the severity of the Veteran's symptomatology, the examiner found the Veteran to display moderate symptoms and functional impairment.  In so finding, the examiner found that the Veteran "clearly remains employable from a mental health perspective and would be expected to have no more than moderate occupational impairment from mental health issues."  The examiner acknowledged the report of the June 2008 VA examiner but opined that, even had the Veteran's employment been impacted by his PTSD, any such symptoms were not of such severity as to lead to unemployability prior to his back injury.  The examiner concluded that the Veteran displayed symptoms productive of occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks.

The Veteran also underwent general medical and audiological examination in June 2011; at that time, he was found to have tinnitus and hearing loss that were "annoying" but had no functional effect on his ability to obtain and maintain gainful employment.

The record also includes letters from the Veteran's treating social workers from the Vet Center.  In that connection, a February 2005 assessment from the Veteran's treating social worker notes that he had been counseling the Veteran for his PTSD symptoms at the Vet Center in Lexington, Kentucky, from July 2004 to the present.  He stated that the Veteran's symptoms clearly pointed to a 70 percent evaluation, noting that the Veteran was unable to work and had obsessional rituals of being hypervigilant by checking and rechecking his doors and locks at home numerous times a night.  The Veteran's affect was flat, restricted and depressed; and he had become more isolative with little social interaction.  It was noted that although the Veteran had remained married for a long period of time, he had almost no interaction with his wife.  A similar letter from the social worker dated in May 2008 noted that the Veteran's current symptoms included anxiety, depression, problems with concentration, being easily distracted, and suicidal ideation, among other symptoms, and noted that even with treatment and medications, his symptoms had exacerbated over time.  In addition, a July 2009 letter from a different Vet Center social worker shows that the Veteran presented with problems of anger control, intimate partner relationship deficits, and disconnection from friends and family; however, the examiner found no evidence of suicidal or homicidal ideation.  The social worker noted that upon entering treatment the Veteran's GAF score was 50 and presently was 54.

A.  Higher Rating for PTSD

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran has been assigned a 70 percent disability rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2 (2011).

In light of the above findings, the Board finds that a rating higher than 70 percent is not warranted for the Veteran's PTSD.  This is so because the evidence from the Veteran's VA psychiatric treatment and examinations reflects that his PTSD more nearly approximates a 70 percent rating for occupational and social impairment with deficiencies in most areas, due to symptoms such as near-continuous depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (holding that symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  In so concluding, the Board acknowledges that the Veteran's VA examiners have described his symptoms as "serious" or "severe" and have pointed out his ongoing isolation and estrangement, leading to problems with effective relationships.  The Veteran has also been found to have problems with concentration and memory and to have occasional fleeting suicidal thoughts, although no sustained suicidal or homicidal ideation has been noted.  Importantly, however, while the Veteran has been repeatedly found to have significant impairment in his ability to function, his examiners have not found him to suffer from total occupational or social impairment.  

In particular, treatment and examination records do not show that the Veteran has experienced gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation, grossly inappropriate behavior, or persistent danger to himself or others.  Although he has been noted to struggle with personal hygiene, he has not been noted to be unable to maintain even minimal personal hygiene, nor has he shown memory loss for his name, the names of his relatives, or his occupation.  Similarly, any hallucinations the Veteran has experienced have been noted to be brief and transitory and associated not with psychotic process but with hypervigilance.  As such, the Board finds that a rating in excess of 70 percent for PTSD is not warranted.  

In its analysis, the Board has considered the GAF scores assigned to the Veteran during the course of his VA treatment and the VA examinations provided to him in September 2004 and September 2005, and the GAF score of 42 assigned in the September 2008 VA examination.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, the Board finds that the Veteran's GAF scores of 50, assigned by his September 204 and September 2005 VA examiners, as well as by multiple VA treatment providers, coincides with his stated symptoms and with the rating of 70 percent currently assigned under the General Rating Formula For Mental Disorders.  The same is true for the GAF score of 42 assigned by the September 2008 VA examiner.  The DSM-IV identifies scores in the range of 41-50 as "serious impairment in social, occupational, or school functioning."  In so finding, the Board reiterates that the Veteran's assigned GAF scores are not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology, as discussed above, is appropriately compensated by the rating currently assigned.

The above determination is based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that the claim for a rating higher than 70 percent for the Veteran's service-connected PTSD must be denied.  This is so for the entirety of the appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining whether there is a single service-connected disability rated as 60 percent, disabilities of a common etiology or a single accident are considered as one disability.  38 C.F.R. § 4.16(a).

In addition, TDIU may be awarded on an extra-schedular basis if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2011) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes at the outset that the Veteran is service connected for PTSD, rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensably disabling.  The current combined evaluation for the Veteran's service-connected disabilities is 70 percent.  

The United States Court of Appeals for Veterans Claims (Court) has stated that in order for a Veteran to prevail on a claim for a TDIU under 38 C.F.R. § 4.16(b), the record must reflect some factor that takes his case outside of the norm.  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities and the Veteran's employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Here, the evidence of record does not establish that the Veteran is unemployable due solely to his service-connected disabilities.  In that connection, the Board notes at the outset that by his own contentions, the Veteran is unemployable as a result not only of his service-connected PTSD but primarily due to his non-service-connected back disability.  To that end, the Board looks to statements the Veteran made to each of his VA examiners that he left work in 2000 following an injury to his back he sustained at work.  There is simply no probative medical evidence in the file to support a conclusion that his service-connected PTSD has made the Veteran unemployable.  (There is no evidence in the record to suggest, nor has the Veteran contended, that his service-connected tinnitus or hearing loss has in any way impacted his employability.)

In reaching this decision, the Board acknowledges that the Veteran's September 2004 VA examiner stated that "it is speculated that [the Veteran] would not likely be employable" due to his PTSD symptomatology; in addition, Vet Center social workers opined that the Veteran is "unemployable under the VA's criteria."  However, as discussed above, each of the VA examiners has noted that the Veteran reported having stopped working not due to psychiatric symptoms but to a non-service-connected back injury.  Further, even the June 2008 VA examiner, who found the Veteran to have more severe symptoms than any of the other VA examiners, concluded that the Veteran had only "serious impairment" in employability, not a total inability to obtain or keep employment.  Further, the social workers who offered opinions as to the Veteran's employability offered no rationale for their opinions.  Similarly, the Board finds that the September 2004 VA examiner's opinion contains what amounts to conjecture regarding the effect of the Veteran's PTSD symptoms on his employability.  In addition, as noted above, the Veteran's examiners have consistently documented that the Veteran has reported that he is unable to work due not to his PTSD but to his back disability.  The Board thus concludes that there is no persuasive evidence that the Veteran's service-connected disabilities--without regard to his non-service-connected disabilities--has made him unemployable.  38 C.F.R. § 3.341(a).  A referral under 38 C.F.R. § 4.16(b) is therefore not warranted.

The Board acknowledges that the RO has obtained records associated with the Veteran's award of SSA benefits in support of the Veteran's contention that he is entitled to a TDIU rating.  However, the Board points out that the laws and regulations governing award of SSA benefits are not the same as those governing award of VA benefits.  Moreover, the Board notes that the Veteran's award of SSA benefits was based primarily on his non-service-connected back disability, not his PTSD.

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim.  In light of the foregoing, the Board finds that award of TDIU is not warranted.

C.  Extra-Schedular Evaluation

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected PTSD, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  To the contrary, as noted above, the Veteran has stated on multiple occasions that he left work due not to his PTSD but to a non-service-connected back injury.  Furthermore, his symptoms are specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.


ORDER

Entitlement to a disability rating higher than 70 percent for PTSD is denied. 

Entitlement to a total disability rating based on unemployability due to service-connected disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


